Case 3:17-cv-00463-CHB-CHL Document 58 Filed 04/23/20 Page 1 of 12 PageID #: 643




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF KENTUCKY
                                     LOUISVILLE DIVISION

     DARRYL G. GRIGSBY,                                     )
                                                            )
               Petitioner,                                  ) Civil Action No. 3:17-CV-463-CHB-CHL
                                                            )
     v.                                                     )   MEMORANDUM OPINION AND
                                                            )     ORDER ON OBJECTIONS TO
     DON BOTTOM, Warden of Northpoint                       )        MAGISTRATE JUDGE’S
     Training Center,                                       )   RECOMMENDED DISPOSITION
                                                            )
               Respondent.
                                               ***    ***     ***    ***
          This matter is before the Court on Petitioner Darryl Grigsby’s objections to Magistrate

 Judge Colin H. Lindsay’s Report and Recommendation [R. 48], and Grigsby’s accompanying

 Motion to Conduct Discovery [R. 45], Motion for Stay and Abeyance [R. 46], and Motion for an

 Evidential Hearing [R. 47]. Respondent Don Bottom has responded to Petitioner’s

 accompanying Motions. [R. 52, 53, 54]. Thus, this matter is ripe for review. For the following

 reasons, the Court will overrule Petitioner’s objections and adopt the Magistrate Judge’s Report

 and Recommendation. The Court will also deny Petitioner’s accompanying Motions.

          I.        Background Facts

          Magistrate Judge Lindsay’s Report and Recommendation ably sets out the factual

 background of this case. Briefly, in May 2006, a Kentucky grand jury indicted Petitioner Darryl

 Grigsby (“Petitioner” or “Grigsby”) on seven counts: murder, first degree robbery, two charges

 of tampering with physical evidence, third degree arson, abuse of corpse, and being a persistent

 felony offender in the second degree. [R. 10-3 pp. 1–5] 1 These charges stemmed from an

 incident in which Grigsby shot Tiphanie Durham and attempted to dispose of her body by


 1
  The Commonwealth of Kentucky filed notice that it intended to prosecute Grigsby for a capital offense. [R. 10-3
 pp. 6–7]

                                                       -1-
Case 3:17-cv-00463-CHB-CHL Document 58 Filed 04/23/20 Page 2 of 12 PageID #: 644




 burning it. [R. 1 ¶ 24] Grigsby entered an Alford plea to six counts: capital murder, first degree

 robbery, third-degree arson, the two charges of tampering with physical evidence, and being a

 persistent felony offender in the second degree. [Id. pp. 15–18] The abuse of corpse count was

 dismissed. [Id.] In his plea, Grigsby waived his right to appeal. [Id. p. 18] Nonetheless, Grigsby

 appealed his conviction and sentence to the Kentucky Supreme Court, which affirmed his

 conviction and sentence. [R. 1 ¶ 5]

        Petitioner then filed a motion to vacate, set aside, or correct his judgment pursuant to

 Kentucky Rule of Criminal Procedure 11.42, asserting various claims based on ineffective

 assistance of counsel. [Id. ¶ 6] The Jefferson Circuit Court denied his motion. [Id. ¶ 7]

 Petitioner appealed the denial to the Kentucky Court of Appeals, but the Court of Appeals

 affirmed the Jefferson Circuit Court. [Id. ¶ 8] Petitioner filed for discretionary review with the

 Kentucky Supreme Court but was unable to obtain review. [Id. ¶ 9]

        Grigsby filed a Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2254 to this

 Court, requesting for his Alford plea to be vacated and for a new trial. [R. 1 p. 15] Judge Lindsay

 found that Petitioner had raised five grounds of ineffective assistance of counsel, as follows:

        [Grigsby] claims[] that his trial counsel (1) “failed to properly investigate and
        challenge his identification,” (2) “failed to advise [him] as to extreme emotional
        disturbance as a defense to murder,” (3) “filed a motion for to [sic] offer evidence
        of mental disease or mental defect” too late, (4) “failed to acknowledge an alternate
        [self-defense] theory of the case,” and (5) gave “misadvise” which rendered his
        guilty plea invalid.

 [R. 15 p. 4] Judge Lindsay found that Petitioner procedurally defaulted on Ground 3. [Id.

 pp. 5–7] He found that ground 5 was meritless since Grigsby’s plea was voluntary and

 intelligently made. [Id. pp. 7–9] Judge Lindsay then found that Grounds 1, 2, and 4 were

 meritless. [Id. pp. 9–10] Finally, he found that an evidentiary hearing was not warranted




                                                 -2-
Case 3:17-cv-00463-CHB-CHL Document 58 Filed 04/23/20 Page 3 of 12 PageID #: 645




 and recommended that no certificate of appealability should issue. [Id. pp. 10–11]

 Petitioner now objects to Judge Lindsay’s Report and Recommendation. [R. 48]

        II.     Standard of Review

        Under Federal Rule of Civil Procedure 72(b)(2), a petitioner has fourteen days after

 service to register any objections to the Magistrate Judge’s report and recommendation or else

 waive his rights to appeal. When no objections are made, this Court is not required to

 “review . . . a magistrate’s factual or legal conclusions, under a de novo or any other

 standard . . . .” Thomas v. Arn, 474 U.S. 140, 151 (1985). Parties who fail to object to a

 magistrate judge’s report and recommendation are also barred from appealing a district court’s

 order adopting that report and recommendation. United States v. White, 874 F.3d 490, 495 (6th

 Cir. 2017); United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981).

        For properly-made objections, non-dispositive matters are reviewed under a “limited”

 standard of review: the district court “must . . . modify or set aside any part of the order that is

 clearly erroneous or is contrary to law.” Massey v. City of Ferndale, 7 F.3d 506, 509 (6th Cir.

 1993); Fed. R. Civ. P. 72(a). Dispositive matters, however, are reviewed de novo if a party

 makes proper objections. Fed. R. Civ. P. 72(b)(3). In order to receive de novo review by this

 Court, any objection to the recommended disposition must be specific. Mira v. Marshall, 806

 F.2d 636, 637 (6th Cir. 1986). A specific objection “explain[s] and cite[s] specific portions of

 the report which [counsel] deem[s] problematic.” Robert v. Tesson, 507 F.3d. 981, 994 (6th Cir.

 2007) (quoting Smith v. Chater, 121 F.3d 709, 1997 WL 415309, at *2 (6th Cir. 1997)). A

 general objection that fails to identify specific factual or legal issues from the recommendation,

 however, is not permitted, since it duplicates the magistrate’s efforts and wastes judicial




                                                  -3-
Case 3:17-cv-00463-CHB-CHL Document 58 Filed 04/23/20 Page 4 of 12 PageID #: 646




 economy. Howard v. Secretary of Health and Human Services, 932 F.2d 505, 509 (6th Cir.

 1991).

 III.     Discussion

          Petitioner’s habeas petition is governed by the Antiterrorism and Effective Death Penalty

 Act (AEDPA). Under AEDPA, a writ of habeas corpus is a remedy for state prisoners whose

 custody violates federal law. 28 U.S.C. § 2254(a); Reed v. Farley, 512 U.S. 339, 347 (1994).

 However, a federal court may not issue a writ until a petitioner has exhausted all of his or her

 state court remedies by fairly presenting his or her federal claims to the state courts. Wilson v.

 Mitchell, 498 F.3d 491, 498 (6th Cir. 2007). “[A] petitioner may procedurally default a claim by

 failing to raise a claim in state court, and pursue that claim through the state’s ordinary appellate

 review procedures.” Williams v. Anderson, 460 F.3d 789, 806 (6th Cir. 2006). To avoid

 procedural default, a petitioner must exhaust all state-court remedies. Williams v. Mitchell, 792

 F.3d 606, 613 (6th Cir. 2015). “If a [petitioner] failed to exhaust his or her state court remedies

 and state law would no longer permit the petitioner to raise the claim when he or she files a

 petition for habeas relief in federal court, the claim is procedurally defaulted.” Carter v. Mitchell,

 693 F.3d 555, 564 (6th Cir. 2012).

          Even if a Petitioner properly preserved all of his or her claims, federal courts may only

 grant a writ of habeas corpus if a petitioner shows that the state’s adjudication of the claim “(1)

 resulted in a decision that was contrary to, or involved an unreasonable application of, clearly

 established Federal law, as determined by the Supreme Court of the United States; or (2) resulted

 in a decision that was based on an unreasonable determination of the facts in light of the

 evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d)(1)–(2); Harrington v.

 Richter, 562 U.S. 86, 100 (2011); see also Williams v. Taylor, 512 U.S. 362 (2000).



                                                  -4-
Case 3:17-cv-00463-CHB-CHL Document 58 Filed 04/23/20 Page 5 of 12 PageID #: 647




          A.       Procedural Default

          Petitioner objects to the Magistrate Judge’s recommendation that the Court dismiss

 Petitioner’s third groundthat his trial counsel provided ineffective assistance by filing a notice

 of expert witness testimony too late to pursue a defense of extreme emotional disturbancefor

 procedural default. [R. 48 pp. 1–2] A petitioner procedurally defaults on a claim “where the

 petitioner failed to exhaust state court remedies, and the remedies are no longer available at the

 time the federal petition is filed because of a state procedural rule.” Lovins v. Parker, 712 F.3d

 283, 295 (6th Cir. 2013). Petitioner concedes that he did not raise this ground in his 11.42

 Motion, and therefore did not exhaust his state court remedies. The claim is procedurally

 defaulted. 2 [R. 14 p. 2; R. 48 p. 1] However, he requests that the Court stay this action and

 remand the case to state court so that he can exhaust this claim. 3 [R. 48 p. 2; R. 46]

          Grigsby argues that because his petition contains a mix of exhausted and unexhausted

 claims, the Court should remand the case to state court pursuant to Rhines v. Weber, 544 U.S.

 269 (2005). Rhines states that under some “limited circumstances,” a federal district court has

 the discretion to stay a habeas petition if it includes unexhausted claims. Id. at 277–78. First,

 even if the Court granted a stay it is not clear that Petitioner would have any remedy in state

 court since Kentucky law does not allow for successive motions under Rule 11.42. See RCr

 11.42(3); Fraser v. Commonwealth, 59 S.W.3d 448, 454 (Ky. 2001). Second, the “stay and

 abeyance method should only be available in instances where the petitioner can: 1) show good

 cause for failing to present the claims before the state court in the first instance, and 2) show that




 2
   Petitioner also does not object to Magistrate Judge Lindsay’s finding that he has shown neither cause nor prejudice
 for the default. [R. 15 pp. 6–7]
 3
   Petitioner filed a separate Motion for Stay and Abeyance in addition to his objections. [R. 46]

                                                         -5-
Case 3:17-cv-00463-CHB-CHL Document 58 Filed 04/23/20 Page 6 of 12 PageID #: 648




 his unexhausted claims are not plainly meritless.” Wagner v. Smith, 581 F.3d 410, 419 (6th Cir.

 2009).

          In an attempt to show good cause, Petitioner points to actions done by his former counsel

 in his federal habeas petition. Specifically, Petitioner claims that his former counsel in this

 action did not inform him that this claim was not exhausted and argues that she should have filed

 for a stay herself. [R. 48 pp. 1–2] However, these do not provide good cause for why Grigsby

 did not raise the claim in his Rule 11.42 Motion in state court. If Petitioner’s former counsel had

 filed for a stay in this case, the result would have been the same: Petitioner would have had to

 show good cause for why he did not raise the claim in his Rule 11.42 Motion.

          Moreover, Petitioner’s claim is plainly meritless. An ineffective assistance of counsel

 claim requires showing that the trial counsel’s representation “fell below an objective standard of

 reasonableness,” and that, “but for counsel's unprofessional errors, the result of the proceeding

 would have been different.” Hill v. Lockhart, 474 U.S. 52, 57 (1985). When a defendant pleaded

 guilty, this second prong requires showing that but for the errors of counsel, the defendant would

 have gone to trial. Id. at 58. In this case, Petitioner claims that his trial counsel’s failure to file a

 timely notice of expert witness testimony prevented him from pursuing a potential defense of

 extreme emotional disturbance. [R. 1 ¶¶ 30–41, 47] As Magistrate Judge Lindsay noted, the trial

 court did not actually rule on this motion, or ever prevent Petitioner from presenting expert

 testimony. [R. 15 p. 6; R. 10-3 pp. 12–14; R. 12 (DVD: Jefferson Circuit Court Video Record,

 “12 TITLE_#11” at 2:30)] Therefore, Petitioner cannot show that but for these errors he would

 have gone to trial. For all of these reasons, granting a stay and allowing Petitioner to return to

 state court to exhaust his state court remedies would be an abuse of this Court’s discretion.

 Rhines, 544 U.S. at 277.



                                                   -6-
Case 3:17-cv-00463-CHB-CHL Document 58 Filed 04/23/20 Page 7 of 12 PageID #: 649




                B.      Validity of Petitioner’s Alford Plea

        Petitioner next objects to Judge Lindsay’s finding that his Alford plea was valid. [R. 48

 pp. 3–5] Judge Lindsay found that Grigsby did not show that the Kentucky Court of Appeals’

 holding, that his plea was voluntary and intelligently made, was a violation of federal law. [R. 15

 pp. 7–9] He also found that Grigsby did not show that his counsel’s advice to plead guilty was

 ineffective under Strickland v. Washington, 466 U.S. 668 (1984). [Id.] Petitioner’s objections

 largely mirror the arguments presented in his initial Petition: that his counsel’s advice to plead

 guilty was ineffective because he did not advise him of the defenses of extreme emotional

 distress and self-defense, and that because he was not advised of these potential defenses his plea

 was involuntary, unknowing, and unintelligent. [R. 48 pp. 5–7]; see [R. 1 pp. 13–15, ¶¶ 59–64]

        In order to challenge his plea Petitioner must show that he received ineffective assistance

 of counsel. Hill v. Lockhart, 474 U.S. 52, 58 (1985); see also Tollett v. Henderson, 411 U.S. 258,

 267 (1973). An ineffective assistance of counsel claim requires showing that the trial counsel’s

 representation “fell below an objective standard of reasonableness,” and that, “but for counsel's

 unprofessional errors, the result of the proceeding would have been different.” Id. at 57. In cases

 where the defendant pleaded guilty, this second prong requires showing that but for the errors of

 counsel, the defendant would have gone to trial. Id. at 58. “[W]here the alleged error of counsel

 is a failure to advise the [movant] of a potential affirmative defense to the crime charged, the

 resolution of the ‘prejudice’ inquiry will depend largely on whether the affirmative defense

 likely would have succeeded at trial.” Id. at 59.

        Grigsby’s own account of the facts foreclose his ineffective assistance of counsel claim.

 In both his state court 11.42 motion and his Petition before this Court, Grigsby described the

 death of Tiphanie Durham as an accident. See [R. 1 ¶ 24 (“When the gunman turned his attention



                                                 -7-
Case 3:17-cv-00463-CHB-CHL Document 58 Filed 04/23/20 Page 8 of 12 PageID #: 650




 to Durham, Grigsby saw an opening, reached back toward the gunman and tried to take the gun

 from the robber. During the struggle for the gun Durham was shot and killed.”); [R. 10-4 pp. 10–

 11 (App. 87–88)] The Kentucky Court of Appeals found that this description of the facts would

 not have entitled Grigsby to an instruction of extreme emotional disturbance or self-defense

 under Kentucky law. [R. 10-5 p. 77–78 (App. 247–48) (“By [Grigsby’s] own account, his actions

 were accidental, a defense which is not only distinct, but mutually exclusive of the defenses of

 which Grigsby claims he should have been advised.”)]. See also Grimes v. McAnulty, 957

 S.W.2d 223 (Ky. 1997). This means that Grigsby clearly cannot show that either affirmative

 defense would have been successful at trial, and therefore he cannot show that he received

 ineffective assistance of counsel. 4 Hill, 474 U.S. at 58.

          Grigsby’s argument that his plea was involuntary because his counsel did not advise him

 of these two (inapplicable) defenses is meritless. Grigsby has not contested any of Judge

 Lindsay’s findings regarding his testimony during his plea colloquy or the contents of his signed

 Alford pleaboth of which clearly indicate that Grigsby’s plea was free, knowing, intelligent,

 and voluntary, and that he knew the rights he was waiving by pleading guilty. [R. 15 pp. 7–9]

 Grigsby’s plea colloquy testimony and his signed Alford plea carry “a strong presumption of

 verity.” Blackledge v. Allison, 431 U.S. 63, 67 (1977). The fact that Grigsby was not informed

 of two factually inapplicable defenses does not make his plea involuntary.

          C.       Pre-Plea Arguments

          Grigsby’s objections to Judge Lindsay’s findings regarding his three pre-plea grounds

 hinge on his plea being involuntary. [R. 48 pp. 5–7] When a defendant pleads guilty, he or she

 waives all non-jurisdictional claims “relating to the deprivation of constitutional rights that


 4
  Clearly, Grigsby’s counsel’s advice to accept a plea rather than advising Petitioner of two inapplicable defenses
 was not objectively deficient or unreasonable. Strickland v. Washington, 466 U.S. 668, 687–88 (1984).

                                                         -8-
Case 3:17-cv-00463-CHB-CHL Document 58 Filed 04/23/20 Page 9 of 12 PageID #: 651




 occurred prior to the entry of the guilty plea.” Kotsonis v. United States, No. 17-5099, 2017 WL

 7310633, at *2 (6th Cir. Sept. 12, 2017) (quoting Tollett v. Henderson, 411 U.S. 258, 267

 (1973)); see also United States v. Lalonde, 509 F.3d 750, 757 (6th Cir. 2007) (“A defendant

 waives his right to appeal constitutional violations occurring prior to a plea of guilty once the

 defendant enters his plea.”). This is equally applicable to Alford pleas. Howard v. White, 76 F.

 App’x 52, 53 (6th Cir. Sept. 16, 2003). As Petitioner’s plea was knowing and voluntary, these

 claims were waived, and Petitioner’s objections are meritless.

        D.      Additional Evidence

                i.      Evidentiary Hearing

        Petitioner objects to the Magistrate Judge’s recommendation that his request for an

 evidentiary hearing be denied [R. 48 p. 7], and filed a separate motion requesting an evidentiary

 hearing. [R. 47] “In deciding whether to grant an evidentiary hearing, a federal court must

 consider whether such a hearing could enable an applicant to prove the petition’s factual

 allegations, which, if true, would entitle the applicant to federal habeas relief.” Schriro v.

 Landrigan, 550 U.S. 465, 474 (2007). Factual determinations made by the state court shall be

 presumed correct unless the petitioner rebuts this presumption by clear and convincing evidence.

 28 U.S.C. § 2254(e)(1).

        In his objections, Petitioner states that an evidentiary hearing is necessary to discovery

 why his former counsel did not further investigate the possibility that Petitioner was being set up

 for a robbery, or why his counsel failed to further investigate mental examinations of Petitioner.

 [R. 48 p. 7] Petitioner claims that the answers to those questions would establish defenses of

 extreme emotional disturbance or self-defense. [Id.] Petitioner’s argument fails for several

 reasons. First, when reviewing whether a state court’s decision was contrary to or involved an



                                                  -9-
Case 3:17-cv-00463-CHB-CHL Document 58 Filed 04/23/20 Page 10 of 12 PageID #: 652




  unreasonable application of federal law under 28 U.S.C. § 2254(d)(1), the Court is limited to the

  evidence before that court if the state court adjudicated the claim on the merits. Cullen v.

  Pinholster, 563 U.S. 170, 181–82 (2011). The Kentucky Court of Appeals’ decision adjudicated

  Petitioner’s ineffective assistance of counsel claim on the merits. It specifically considered

  Petitioner’s arguments regarding extreme emotional disturbance and self-defense and found that

  Petitioner’s own account of the facts made the defenses inapplicable. [R. 10-5 p. 77–78 (App.

  247–48)] Therefore, Pinholster counsels that an evidentiary hearing is inappropriate. Moreover,

  an evidentiary hearing is not required, and a petition may be summarily dismissed, “if the record

  clearly indicates that the petitioner’s claims are either barred from review or without merit.”

  Stanford v. Parker, 266 F.3d 442, 459–60 (6th Cir. 2001). This is the case here, where

  Petitioner’s description of the facts describes Tiphanie Durham’s death as an accident, a distinct

  defense, and mutually exclusive of the two defenses Petitioner claims were applicable to his

  case.

                 ii.     Discovery

          Along with his objections, Petitioner also filed a Motion to Conduct Discovery. [R. 45]

  Petitioner seeks a psychiatric evaluation conducted at the request of his trial counsel, his own

  2005 medical records, DMV records of a purported accomplice of his victim, and witness

  statements. [R. 45]

          “Habeas petitioners have no right to automatic discovery.” Stanford, 266 F.3d at 460. “A

  judge may, for good cause, authorize a party to conduct discovery under the Federal Rules of

  Civil Procedure and may limit the extent of discovery.” Rule 6 of the Rules Governing Section

  2254 Cases in the United States District Courts. The Supreme Court has clarified that “good

  cause” requires a petitioner to make “specific allegations” to show that if the facts were fully



                                                 - 10 -
Case 3:17-cv-00463-CHB-CHL Document 58 Filed 04/23/20 Page 11 of 12 PageID #: 653




  developed, the petitioner could demonstrate that he is entitled to relief. Bracy v. Gramley, 520

  U.S. 899, 908–09 (1997). For the reasons stated above, Petitioner would not be entitled to

  instructions for extreme emotional disturbance or self-defense under his theory of the case, and

  therefore any discovery regarding those issues would not entitle him to relief. This means that

  he is not entitled to the discovery he seeks. 5

          E.       Certificate of Appealability

          Finally, Petitioner objects to Judge Lindsay’s recommendation that no certificate of

  appealability (COA) be issued. [R. 48 p. 8] The Court may only issue a COA if a petitioner has

  made a substantial showing of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2).

  “When a district court has rejected a petitioner’s claims on the merits . . . [t]he petitioner must

  demonstrate that reasonable jurists would find the district court’s assessment of the constitutional

  claims debatable or wrong.” Slack v. McDaniel, 529, U.S. 473, 484 (2000). “When a district

  court denies a habeas petition on procedural grounds without reaching the petitioner’s underlying

  constitutional claim, a COA should issue when the petitioner shows, at least, that jurists of

  reason would find it debatable whether the petition states a valid claim of the denial of a

  constitutional right and that jurists of reason would find it debatable whether the district court

  was correct in its procedural ruling.” Id. In this case, reasonable jurists would not debate the

  denial of Grigsby’s § 2254 petition or conclude that the issues presented deserve to proceed

  further. See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (citing Slack, 529 U.S. at 484).

  Accordingly, a certificate of appealability will not be issued.

          IT IS HEREBY ORDERED as follows:



  5
   The Court also notes that Petitioner already has access to many of the records that he requested and even filed
  some of them with his 11.42 motion in state court. [R. 10-4 pp. 38–48 (App. 115–125); R. 10-7 pp. 1–33 (App. 304–
  36)]

                                                       - 11 -
Case 3:17-cv-00463-CHB-CHL Document 58 Filed 04/23/20 Page 12 of 12 PageID #: 654




           1.     The Report and Recommendation [R. 15] is ADOPTED as the opinion of the

  Court;

           2.     Petitioner’s Habeas Petition [R. 1] is DISMISSED with prejudice;

           3.     Petitioner’s Motion to Conduct Discovery [R. 45] is DENIED;

           4.     Petitioner’s Motion for Stay and Abeyance [R. 46] is DENIED;

           5.     Petitioner’s Motion for an Evidential Hearing [R. 47] is DENIED;

           6.     No certificate of appealability will issue;

           7.     A separate Judgment shall issue contemporaneously with this Order.

           This the 23rd day of April, 2020.




                                                  - 12 -
